Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-13-00209-CV

                                     IN RE Armando BENAVIDES

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: April 17, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 28, 2013, Relator Armando Benavides filed a petition for writ of mandamus

and an emergency motion for temporary injunction. The court has considered the petition for

writ of mandamus and is of the opinion that Relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus and the emergency motion for temporary

injunction are DENIED. See TEX. R. APP. P. 52.8(a).

                                                                    PER CURIAM




1
  This proceeding arises out of Cause No. 06-03-44411, styled Armando Benavides v. Anselmo Benavides, et al., in
the 79th Judicial District Court, Jim Wells County, Texas, the Honorable Richard C. Terrell presiding.